Name: Commission Regulation (EEC) No 1750/86 of 4 June 1986 on the opening of supplementary quotas for imports into the Community of certain textile products originating in Yugoslavia for the 1986 Berlin Trade Fairs
 Type: Regulation
 Subject Matter: leather and textile industries;  political geography;  distributive trades;  tariff policy
 Date Published: nan

 6. 6. 86 Official Journal of the European Communities No L 152/9 COMMISSION REGULATION (EEC) No 1750/86 of 4 June 1986 on the opening of supplementary quotas for imports into the Community of certain textile products originating in Yugoslavia for the 1986 Berlin Trade Fairs tary quotas as set out in the Annex hereto shall be opened in respect of the Berlin Trade Fairs to be held in 1986 and shall be allocated to the Federal Republic of Germany. Article 2 1 . The authorities of the Federal Republic of Germany shall authorize imports, not exceeding the supplementary quotas referred to in Article 1 , only in respect of such contracts signed in Berlin during the Berlin Trade Fair as are recognized by those authorities as being eligible, provided that products covered by such approved contracts are placed on board for exportation to the Federal Republic of Germany in Yugoslavia after 15 October 1986 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3588/82 of 23 December 1982 on common rules for imports of certain textile products originating in Yugoslavia ('), as last amended by Regulation (EEC) No 736/86 (2), and in parti ­ cular Article 8 (3) thereof, Whereas, by Regulation (EEC) No 3588/82, the importation of textile products originating in Yugoslavia was made subject to quantitative limitation and allocation among the Member States and to common rules for authorization ; Whereas trade fairs are to be held, as in previous years, in Berlin in 1986 at which Yugoslavia among other expor ­ ting countries is expected to participate ; whereas the exis ­ ting shares of Community quotas allocated to the Federal Republic of Germany may again be insufficient to meet the requirements of the trade fairs ; Whereas it is therefore necessary to open supplementary quotas for the Berlin Trade Fairs and to allocate these to the Federal Republic of Germany ; Whereas it is desirable that import authorizations should be issued in accordance with the requirements on origin specified in Article 2 of Regulation (EEC) No 3588/82 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee  Yugoslavia set up by Regulation (EEC) No 3588/82, 2. The period of validity of import authorizations or equivalent documents issued in accordance with para ­ graph 1 shall not extend beyond 31 December 1987 . 3 . The Commission shall be informed not later than 31 December 1986 of the total quantities covered by contracts authorized under paragraph 1 . Article 3 Importation of the textile products covered by authoriza ­ tion given in accordance with Article 2 shall be made in accordance with the provisions of Article 2 of Regulation (EEC) No 3588/82.HAS ADOPTED THIS REGULATION : Article 4 Article 1 In addition to the quantitative limits on imports established by Regulation (EEC) No 3588/82, supplemen ­ This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 374, 31 . 12. 1982, p. 47. (*) OJ No L 70, 13 . 3 . 1986, p. 17. No L 152/ 10 Official Journal of the European Communities 6. 6 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 June 1986. For the Commission Willy DE CLERCQ Member of the Commission 6. 6 . 86 Official Journal of the European Communities No L 152/ 11 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1986) Description Third countries Units Quantities 5 60.05 A la) II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 , 31 , 33, 34, 35, 36, 39, 40, 41 , 42, 43 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : Jerseys, pullovers, slip-overs, twinsets, cardigans, bed jackets and jumpers, knitted or crocheted, not elastic or rubberized, of wool, of cotton or of man-made textile fibres Yugoslavia 1 000 pieces 45 8 61.03 A 61.03-11 , 15, 19 Men's and boys' under garments, including collars, shirt fronts and cuffs : Men's and boys' shirts, woven, of wool , of cotton or of man-made textile fibres Yugoslavia 1 000 pieces 75 16 61.01 B V c) 1 2 3 61.01-51 , 54, 57 Men's and boys' outer garments : Men's and boys' woven suits (including coordinate suits consisting of two or three pieces, which are ordered, packed, consigned and normally sold together), of wool, of cotton or of man-made textile fibres, excluding ski suits Yugoslavia 1 000 pieces 30 73 60.05 A II b) 3 60.05-16, 17, 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other Track suits of knitted or crocheted fabric , not elastic or rubberized, of wool, of cotton or of man-made textile fibres Yugoslavia 1 000 pieces 60